DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the recitation of “comprises a 1,5-4 µm thick scale” should be corrected to “comprises a 1.5-4 µm thick scale”.  
Appropriate correction is required.
Claim Objections
Claim 1 objected to because of the following informalities:  the recitation “part (2)into” should be corrected to “part (2) into”, the recitation “heating a surface treated part(1) to” should be corrected to  “heating a surface treated part (1) to”, the recitation “cooling the steel part (1)to a” should be corrected to “cooling the steel part (1) to a”.  Appropriate correction is required.
Claim 4 objected to because of the following informalities:  the recitation “the steel part (2)” should be corrected to “the steel part (1)”.  Appropriate correction is required.
Claim 7 objected to because of the following informalities:  the recitation “arranged to cover at least apart of said deformed portion” should be corrected to “arranged to cover at least a part of said deformed portion”.  Appropriate correction is required.
Claim 13 objected to because of the following informalities:  the recitation “comprising a 1,5-4 µm thick scale” should be corrected to “comprising a 1.5-4 µm thick scale”.  Appropriate correction is required.
Claim 15 objected to because of the following informalities:  the recitation “comprises the step of cooling the steel part with the applied fibre” should be corrected to “comprises the step of cooling a steel part with the applied fibre”
Claim 16 objected to because of the following informalities: the recitation “that it is been produced by a process” should be corrected to either “that it has been produced by a process” or “that it is produced by a process”.  Appropriate correction is required.
Claim Interpretation
Regarding claim 13, the examiner notes that the recitation of “to which the fibre reinforced polymer part (2) may attach” is merely an instance of functional language that the examiner submits merely adds a further limitation that the oxide is capable of coming in contact with the fibre reinforced polymer part absent concrete evidence to the contrary.  See MPEP 2173.05(g).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 17-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, in claims 4, 17, and 18 the recitation “wherein no surface treatment is performed on the steel part (2) between the step of forming the steel part and the step of applying the prepreg fibre reinforced polymer part” which is indefinite because it is unclear to the examiner what the term “surface treatment” is meant to include.  It is unclear if “surface treatment” is limited to removing an oxide layer, creating an oxide layer, or covering with an al-si layer as discussed in the specification [0021-0023, instant specification], or if anything that 
Claims 6 and 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 6 and 19-20 recite the broad recitation “less than 40 seconds”, and the claim also recites “preferably less than 30 seconds” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The examiner interprets the claims to be met by a pressing time of 40 seconds or less absent a specific indication to the contrary.
Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Specifically, claim 10 includes the recitation “wherein the fibre reinforced polymer part (2) is attached to the steel part (1) before said steel part (1) has cooled down and still has a temperature of at least 150°C when applied to the steel part” which is indefinite because it is unclear whether the phrase “still has a temperature of at least 150°C” is referring to the polymer part being applied to the steel part, or if it is referring to the steel part after cooling down.  The examiner notes that claim 10 is dependent on claim 1 and that neither claim 1 nor claim 10 recites the heating of the polymer part, however claim 1 recites cooling the steel to below 500°C.  Given that only the steel has been disclosed to be above 150°C and the claim recites “still has a temperature of at least 150°C”, the examiner interprets the claim to be met by a steel having a temperature of at least 150°C absent a specific indication to the contrary.
Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “rapid quenching” in claim 15 is a relative term which renders the claim indefinite. The term “rapid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear to the examiner what the cooling rates are limited to by the term “rapid quenching”, the examiner notes that the specification details cooling without quenching, stating that “cooling in free air is sufficient” [0032, instant specification] however the specification does not disclose “rapid quenching”.  The examiner interprets “rapid quenching” to be any active cooling as with a quenchant, absent a specific indication to the contrary.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1--5, 7-10, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (US 20150298404 A1) herein Kondo, in view of McCrink et al. (US 20070006461 A1) herein McCrink.
Regarding claim 1, Kondo teaches:
Producing a metal/CFRP composite with light weight and high strength [0012, Kondo] for the purpose of weight saving in automobile parts wherein the parts can be made of steel [0002, Kondo], the examiner submits that parts produced through this method can thus be considered motor vehicle components.
Preferably the steel has had an aluminum or zinc plating [0055, Kondo] which the examiner submits can be considered a surface treatment
Heat the metal to 800-1050°C [0058, Kondo]
Forming the steel blank [0059, Kondo]
Cool the formed part to 100-250°C [0060, Kondo]
Apply a CFRP prepreg and press the prepreg into the steel so it is forced to stick [0060, Kondo], wherein CFRP is carbon fiber reinforced plastic [0001, Kondo].
Cure the CFRP [0061, Kondo]
Kondo does not specifically disclose that the steel is heated to an austenite temperature to form austenite, however the examiner submits that one of ordinary skill in the art would recognize that 800-1050°C overlaps with austenization ranges of conventional high tensile strength steels, further Kondo teaches that the steels used can be quenched from the austenite range [0055, Kondo] and that the metal when heated prior to stamping is performed at a temperature at which quenching is possible [0015, Kondo].  Alternatively, heating to an austenite temperature would be obvious in view of McCrink.  McCrink discloses the formation of lightweight automotive structural members [0003, McCrink] that can be formed through methods including stamping and pressing [0020, McCrink], wherein the steel can be austenitized by heating to 925-1200°C [0023, McCrink].  It would be obvious of one of ordinary skill in the art to use the method of Kondo to form the steel disclosed by McCrink as the steel of McCrink is used 
Regarding claim 2, Kondo modified by McCrink discloses the forming of the steel blank using direct quenching forming dies [0059, Kondo], transferring the steel to the CFRP forming dies, then pressing the CFRP into the steel [0060, Kondo], the examiner submits that the direct quenching forming dies can be considered a forming tool while the CFRP forming dies can be considered a pressing tool and that because the steel is transferred from the direct quenching forming dies to the CFRP forming dies that the dies can reasonably considered as different tools.
Regarding claim 3, Kondo modified by McCrink does not specifically disclose the use of a transfer lines however the examiner submits that the manufacturing apparatus [0045, Kondo] depicted in Figure 1 of Kondo can be considered as a transfer line as it has multiple workstations in series, including stations for forming steel and pressing the CFRP [0059-0060, Kondo] that are working synchronously as if one station goes down it is clear the other stations must stop as well, which one of ordinary skill in the art would consider to be a transfer line as the intermediate product is being transferred through a series, or line, of workstations to complete the final product.
Regarding claim 4, Kondo modified by McCrink discloses after forming and cooling the steel part to transfer it to the CFRP pressing dies [0060, Kondo], the examiner submits that the absence of any other step being recited between forming/cooling the steel and transferring it to the CFRP pressing dies means no surface treatment is performed on the steel part between those steps as would have been recognized by one of ordinary skill.
Regarding claim 5, Kondo modified by McCrink discloses that the adhesive strength is of the CFRP is due to the thermoset plastic of the CFRP itself [0071, Kondo] and that applying additional adhesives is unnecessary [0079, Kondo].
Regarding claim 7, Kondo modified by McCrink discloses that after forming the steel the CFRP is pressed into the steel to meet the shape of the metal complementary [0060, Kondo].  The examiner submits that the CFRP complementing the shape of the formed steel means that polymer part covers at least part of the steel that was deformed during the forming process.  Further, looking at Figures 2-3 of Kondo, it can be seen that the metal base body 14 is already formed and that the CFRP part 11 begins as flat in Figure 2 but when pressed contours to the shape of the metal body as seen in Figure 3.
Regarding claim 8, Kondo modified by McCrink discloses that the CFRP can comprise an epoxy resin [0071, Kondo], wherein CFRP is carbon fiber reinforced plastic as discussed above [0001, Kondo] and so the CFRP is carbon fibers embedded in plastic wherein the plastic can be epoxy.
Regarding claim 9, Kondo modified by McCrink discloses that after cooling the formed steel to 100-250°C the leftover heat can be used for forming and curing the thermoset resin [0076, Kondo] which the examiner submits means the pressing tool can be considered to be heated to 100-250°C upon pressing.  The examiner notes that the overlap of the pressing temperatures of Kondo modified by McCrink and that of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 10, Kondo modified by McCrink discloses that after cooling the formed steel to 100-250°C the leftover heat can be used for forming and curing the thermoset resin [0076, Kondo] which the examiner submits means the steel will be at 100-250°C upon pressing.  The examiner notes that the overlap of the pressing temperatures of Kondo modified by 
Regarding claim 14, Kondo modified by McCrink teaches the use of stainless steels for producing automotive parts [0019, McCrink].
Regarding claim 15, Kondo modified by McCrink teaches the use of steels that can form martensite through air hardening [0024, McCrink], Kondo does not specifically disclose how the finished product is cooled after being removed from the holding molds [0065, Kondo], however the examiner submits that one of ordinary skill in the art would recognize that absent a specific cooling step the steel would naturally cool through air cooling which the examiner submits would not be considered rapid quenching as no active cooling with a quenchant is performed, further the examiner notes that cooling in air is sufficient according to the instant specification [0032, instant specification].
Regarding claim 16, as discussed above Kondo modified by McCrink discloses producing a metal/CFRP composite with light weight and high strength [0012, Kondo] for the purpose of weight saving in automobile parts wherein the parts can be made of steel [0002, Kondo], the examiner submits that parts produced through this method can thus be considered motor vehicle components comprising a formed steel part and an applied fibre reinforced polymer part according to the process of instant claim 1.
Regarding claim 17, as discussed above Kondo modified by McCrink discloses after forming and cooling the steel part to transfer it to the CFRP pressing dies [0060, Kondo], the examiner submits that the absence of any other step being recited between forming/cooling the steel and transferring it to the CFRP pressing dies means no surface treatment is performed on the steel part between those steps as would have been recognized by one of ordinary skill.
Regarding claim 18, as discussed above Kondo modified by McCrink discloses after forming and cooling the steel part to transfer it to the CFRP pressing dies [0060, Kondo], the examiner submits that the absence of any other step being recited between forming/cooling the steel and transferring it to the CFRP pressing dies means no surface treatment is performed on the steel part between those steps as would have been recognized by one of ordinary skill.
Claims 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (US 20150298404 A1) herein Kondo, in view of McCrink et al. (US 20070006461 A1) herein McCrink, as evidenced by Altiok (Performance Analysis of Manufacturing Systems).
Altiok notes that transfer lines are common in industries and are defined as a synchronous production line consisting of several work stations in series integrated into one system by a common transfer mechanism and a control system.  Regarding claim 3, Kondo modified by McCrink does not specifically disclose the use of a transfer lines however the examiner submits that the manufacturing apparatus [0045, Kondo] depicted in Figure 1 of Kondo can be considered as a transfer line as it has multiple workstations in series, including stations for forming steel and pressing the CFRP [0059-0060, Kondo] that are working synchronously as if one station goes down it is clear the other stations must stop as well.
Regarding claim 18, as discussed above Kondo modified by McCrink discloses after forming and cooling the steel part to transfer it to the CFRP pressing dies [0060, Kondo], the examiner submits that the absence of any other step being recited between forming/cooling the steel and transferring it to the CFRP pressing dies means no surface treatment is performed on the steel part between those steps as would have been recognized by one of ordinary skill.
Claims 6, 9, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (US 20150298404 A1) herein Kondo, in view of McCrink et al. (US 20070006461 A1) herein McCrink, in further view of Klemt et al. (US 20170021560 A1) herein Klemt.
As discussed above, the method of instant claims 1-3 would be obvious to perform based on Kondo modified by McCrink.  Regarding claims 6 and 19-20, Kondo modified by McCrink does not specifically disclose the use of a pressing time of less than 40 seconds during the pressing of the fibre reinforced part on to the steel part, however the examiner submits that this pressing time would be obvious in view of Klemt.  Klemt teaches a method of forming a composite by pressing a fiber composite onto a steel body [0023-0026, Klemt], wherein the fiber composite is polymer matrix embedded with fiber reinforcement [0002, Klemt] with polyamide as the matrix [0027, Klemt] and wherein the finished product is used for automotive engineering [0002, Klemt].  Klemt discloses pressing the fiber composite into the steel under a pressure of 10-200 bar for 0.5-10 seconds at 230-260°C [0064, Klemt] and optionally maintaining the pressure at a temperature of 70-130°C for 15-90 seconds [0108, Klemt].  Kondo teaches that thermal curing bonding is performed through the steps of heating and pressing the CFRP onto the steel [0020, Kondo] and that the curing process generally takes 1 minute or more and that shorter cycle times are desired [0080, Kondo].  The examiner submits that it would be obvious to one of ordinary skill in the art to modify the process of Kondo modified by McCrink by using the pressing conditions taught by Klemt, including a pressing time of 0.5-10 seconds and optionally a further 15-90 seconds, in order to achieve shorter curing times and then shorter cycles times as expressly desired by Kondo [0080, Kondo].  
Alternatively, the examiner submits that the combination of prior art elements according to known methods to yield predictable results is prima facie evidence of obviousness, so it would be obvious to one of ordinary skill in the art that one could combine the metal/CFRP composite manufacturing process of Kondo and McCrink with the specific pressing parameters for a polyamide fiber composite and steel as taught by Klemt with the process of Kondo modified by McCrink to have the predictable results of producing a metal/polymer polyamide composite that can be 
Regarding claim 9, as discussed above it would be obvious to modify Kondo modified by McCrink with the pressing conditions of Klemt in order to achieve shorter curing times and then shorter cycles times, including a pressing temperature of 230-260°C and optionally further pressing at 70-130°C.  Alternatively, the examiner submits that the combination of prior art elements according to known methods to yield predictable results is prima facie evidence of obviousness, so it would be obvious to one of ordinary skill in the art that one could combine the metal/CFRP composite manufacturing process of Kondo and McCrink with the specific pressing conditions for a polyamide fiber composite and steel as taught by Klemt with the process of Kondo modified by McCrink to have the predictable results of producing a metal/polymer composite that can be used for automotive applications.  See MPEP 2143(I)(A).  The examiner notes that the overlap of the pressing temperatures of Klemt and the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 11, Klemt discloses pretreating the surface of the metal body by creating a silica surface that promotes adhesion [0061, Klemt], the examiner submits that silica is an oxide scale that would inhibit oxidation and corrosion.  It would have been obvious to one of ordinary skill in the art to further modify Kondo modified by McCrink with the silica layer taught by Klemt for promoting adhesion between the polymer and steel parts.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (US 20150298404 A1) herein Kondo, in view of McCrink et al. (US 20070006461 A1) herein McCrink, as evidenced by Altiok (Performance Analysis of Manufacturing Systems), in further view of Klemt et al. (US 20170021560 A1) herein Klemt.
As discussed above, the method of instant claims 3 would be obvious to perform based on Kondo modified by McCrink as evidenced by Altiok.  Regarding claim 20, Kondo modified by McCrink as evidenced by Altiok does not specifically disclose the use of a pressing time of less than 40 seconds during the pressing of the fibre reinforced part on to the steel part, however the examiner submits that this pressing time would be obvious in view of Klemt.  Klemt teaches a method of forming a composite by pressing a fiber composite onto a steel body [0023-0026, Klemt], wherein the fiber composite is polymer matrix embedded with fiber reinforcement [0002, Klemt] with polyamide as the matrix [0027, Klemt] and wherein the finished product is used for automotive engineering [0002, Klemt].  Klemt discloses pressing the fiber composite into the steel under a pressure of 10-200 bar for 0.5-10 seconds at 230-260°C [0064, Klemt] and optionally maintaining the pressure at a temperature of 70-130°C for 15-90 seconds [0108, Klemt].  Kondo teaches that thermal curing bonding is performed through the steps of heating and pressing the CFRP onto the steel [0020, Kondo] and that the curing process generally takes 1 minute or more and that shorter cycle times are desired [0080, Kondo]  The examiner submits that it would be obvious to one of ordinary skill in the art to modify the process of Kondo modified by McCrink by using the pressing conditions taught by Klemt, including a pressing time of 0.5-10 seconds and optionally a further 15-90 seconds, in order to achieve shorter curing times and then shorter cycles times as expressly desired by Kondo [0080, Kondo].  
Alternatively, the examiner submits that the combination of prior art elements according to known methods to yield predictable results is prima facie evidence of obviousness, so it would be obvious to one of ordinary skill in the art that one could combine the metal/CFRP composite manufacturing process of Kondo and McCrink with the specific pressing conditions for a polyamide fiber composite and steel as taught by Klemt with the process of Kondo modified by McCrink to have the predictable results of producing a metal/polymer polyamide composite that can be used for automotive applications.  See MPEP 2143(I)(A).  The examiner .
Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (US 20150298404 A1) herein Kondo, in view of McCrink et al. (US 20070006461 A1) herein McCrink, in further view of Akerstrom et al. (US 20100269957 A1) herein Akerstrom.
As discussed above, the method of instant claims 1 would be obvious to perform based on Kondo modified by McCrink.  Regarding claims 11 and 13, Kondo modified by McCrink does not specifically disclose the use of an iron oxide layer that is 1.5-4µm thick.  Akerstrom teaches that for producing press hardened steels used in the vehicle industry [0001, Akerstrom] that prior to hot stamping (i.e. prior to forming), black oxide can be applied to the steel for corrosion protection [0002, Akerstrom] wherein black oxide comprises FeO as a main component [0003, Akerstrom] with a thickness of 1-5µm [claim 1, Akerstrom].  The examiner submits that it would have been obvious to one of ordinary skill in the art to modify the process of Kondo in view of McCrink with the oxide layer of Akerstrom for the purpose of improving corrosion resistance.  The examiner notes that the overlap of the oxide thickness of Akerstrom and that of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).  As discussed above the recitation of “to which the fibre reinforced polymer part (2) may attach” is merely an instance of functional language that the examiner submits merely adds a further limitation that .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (US 20150298404 A1) herein Kondo, in view of McCrink et al. (US 20070006461 A1) herein McCrink, in further view of Karbasian et al. (A Review on Hot Stamping) herein Karbasian.
Regarding claim 12, Kondo modified by McCrink does not specifically disclose covering the steel with an Al-Si layer, however the examiner submits that doing so would be obvious in view of Karbasian.  Karbasian teaches that prior to hot stamping (i.e. prior to forming) steel widespread protection is an Al-Si layer preventing surface oxidation and decarburization during hot stamping [page 2104, Karbasian].  The examiner submits that it would have been obvious to one of ordinary skill in the art to modify the process of Kondo modified by McCrink to use an Al-Si layer to prevent surface oxidation and decarburization during hot stamping.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734